On the court’s own motion, the decision of this court handed down May 11, 1942 [ante, p. 778], is amended to read as follows: Judgment of the County Court of Richmond County dated December 5,1941, convicting the defendant of the crimes of robbery in the first degree, grand larceny in the first degree, and violation of section 1897 of the Penal Law (carrying and use of dangerous weapon), unanimously affirmed. Appeal from so-called “ judgment of conviction ” of February 27, 1942, dismissed. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.